Crocker, J.
delivered the opinion of the Court—Norton, J. concurring.
This is an action brought by an owner of a ferry to restrain the defendant from obstructing a public highway leading to it. The cause was submitted upon the complaint and answer, and a decree rendered granting a perpetual injunction. The appellant contends that all the material allegations of the complaint were denied by the answer, and therefore the Court erred in rendering judgment against him. An examination of the pleadings shows that the defendant, in answer to an averment in the complaint that the Board of Supervisors, on a certain day, made a certain order establishing a certain road, denies, upon information and belief, that the Court of Sessions established or opened a road, as averred in the complaint, which is clearly insufficient. Many of the denials follow the language of the complaint literally, in such a way as to render them insufficient to raise issues, where the pleadings are verified as in this case. The complaint also avers that the Board of Supervisors of the county, in October, 1855, made an order declaring the road in question a public highway; and the answer merely denies that the road became a public highway in the manner prescribed by law, which is clearly insufficient. The whole *339answer is evasive, and the material facts to sustain the plaintiff’s action are not specifically denied, and are therefore to be deemed admitted. The Court below did not err in treating the answer as insufficient to put the plaintiff upon his proof.
The judgment is affirmed.